Title: To James Madison from William Eaton, 18 April 1801 (Abstract)
From: Eaton, William
To: Madison, James


18 April 1801, Tunis. Contrary winds have delayed departure of chartered vessel [Benvenuto]. Reports arrival of O’Brien letters of 5 Apr., which acknowledge receipt of Cathcart correspondence dated 3 Jan. to 26 Feb. and relate O’Brien’s effort to obtain helpful intervention of Algerine regency at Tripoli. Notes that O’Brien also discusses delays regarding the arrival of U.S. regalia in Algiers and setbacks to “Jew directory” there. Encloses copy of instructions, omitted in previous letter, to captain of vessel [Benvenuto].
 

   
   RC and enclosure (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy (CSmH). RC 1 p.; docketed by Wagner as received 12 Aug. Enclosure 1 p.



   
   A full transcription of this document has been added to the digital edition.

